Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving body specification unit in claims 1, 2, and 12-14; facility specification unit in claims 1-7, 13, and 14; requesting unit in claims 1 and 14; and processing unit in claims 1, 8-11, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, and 12-14 recite a moving body specification unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the moving body specification unit is [0060] which generally discloses that the moving body management unit as an example of the moving body specification unit, and gives the function. The moving body management unit is also disclosed in [0061], however there is no sufficient structure for the moving body management unit in the specification. 
Claims 1-7, 13, and 14 recite a facility specification unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the facility specification unit is [0071] which generally discloses that the facility management unit as an example of the facility specification unit, and gives the function. The facility management unit is also disclosed in [0068], however there is no sufficient structure for the facility management unit in the specification. 
Claims 1 and 14 recite a requesting unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the requesting unit is [0081] which generally discloses that the transmission unit as an example of the requesting unit, and gives the function. The transmission unit is also disclosed in [0078]-[0080], however there is no sufficient structure for the transmission unit in the specification.
Claims 1, 8-11, and 14 recite a processing unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the processing unit is [0081] which generally discloses that the transmission unit or requesting unit as an example of the requesting unit, and gives the function. The transmission unit and requesting unit are also disclosed in [0078]-[0080], and [0081], respectively. However, there is no sufficient structure for the transmission unit and requesting unit in the specification.
Claim 5 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to its dependency on the rejected claims(s) above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 12-14 recite a moving body specification unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the moving body specification unit is [0060] which generally discloses that the moving body management unit as an example of the moving body specification unit, and gives the function. The moving body management unit is also disclosed in [0061], however there is no sufficient structure for the moving body management unit in the specification. 
Claims 1-7, 13, and 14 recite a facility specification unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the facility specification unit is [0071] which generally discloses that the facility management unit as an example of the facility specification unit, and gives the function. The facility management unit is also disclosed in [0068], however there is no sufficient structure for the facility management unit in the specification. 
Claims 1 and 14 recite a requesting unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the requesting unit is [0081] which generally discloses that the transmission unit as an example of the requesting unit, and gives the function. The transmission unit is also disclosed in [0078]-[0080], however there is no sufficient structure for the transmission unit in the specification.
Claims 1, 8-11, and 14 recite a processing unit. The specification lacks sufficient structure to perform the claimed function of the unit. The closest portion of the specification describing or detailing the processing unit is [0081] which generally discloses that the transmission unit or requesting unit as an example of the requesting unit, and gives the function. The transmission unit and requesting unit are also disclosed in [0078]-[0080], and [0081], respectively. However, there is no sufficient structure for the transmission unit and requesting unit in the specification.
Claim 5 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to its dependency on the rejected claims(s) above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation of “the processing unit performs the processing of restricting the reservation according to a policy in a case where the reservation for the moving body is cancelled”. Claim 9 is dependent from claim 8 which recites the reservation for the moving body, and the reservation for the facility. It is unclear whether “the reservation” of claim 9 is referring to the reservation of the moving body, or the reservation of the facility. For purposes of examination, Examiner interprets “the reservation” to be the reservation for the moving body.
Dependent claims 10 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-14 recite an apparatus (i.e. machine or article of manufacture) and claims 15 and 16 recite a non-transitory computer readable medium (i.e. article of manufacture or machine). Therefore claims 1-16 fall within one of the four statutory categories of invention. 
Independent claims 1 and 14-16 recite the limitations of specifying a moving body; specifying a facility to be visited using the moving body; making a request for a reservation for the facility; and making a reservation for the moving body in a case where the request for the reservation for the facility is accepted. The limitations are drawn to reserving a facility and transport service, and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. specifying a moving body; specifying a facility to be visited using the moving body. The limitations also correspond to certain methods of organizing human activity (managing personal behavior, business relations, etc.), i.e. making a request for a reservation for the facility; and making a reservation for the moving body in a case where the request for the reservation for the facility is accepted. The limitations recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: (claims 1 and 14): a moving body specification unit, facility specification unit, requesting unit, and processing unit; (claims 15 and 16): a non-transitory computer readable medium. The various units are computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 2-13 recites additional limitations/elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-13 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977).

Claim 1: Jones discloses: A reservation processing apparatus comprising: 
a moving body specification unit that specifies a moving body; (Jones ¶0041, ¶0042 disclosing the transportation subsystem where the user may select air transport (¶0041) or ground transport (¶0042) and the modes of transportation available)
a facility specification unit that specifies a facility to be visited using the moving body; (Jones ¶0047 disclosing the hotel subsystem recommending hotels to be visited or reserved; ¶0048 further discloses the ground transportation selected to the selected hotel)

Jones in view of Bijor discloses:
a requesting unit that makes a request for a reservation for the facility; 
Jones discloses the travel system processing travel requests, the travel system including the hotel subsystem that selects hotels and the restaurant subsystem that selects restaurants (¶0036), but does not explicitly disclose a requesting unit that makes a request for a reservation for the facility. Bijor discloses this limitation: (Bijor ¶0037 ¶0038, and ¶0039 disclosing the event provider requesting to send notification to user to reserve the event data via the system (requesting unit); ¶0046 disclosing the user generating and transmitting the acceptance message reserving the event and number of requested seats to the system via the client app (also a requesting unit)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include a requesting unit that makes a request for a reservation for the facility as taught by Bijor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in order to allow the system to receive requests for services from users of a service arrangement system (see ¶0013 of Bijor).

and a processing unit that performs processing of making a reservation for the moving body in a case where the request for the reservation for the facility is accepted. 
Jones discloses making a reservation for the moving body after the facility is reserved ((Jones ¶0047 disclosing recommending hotels (facilities) to the user, and the system receiving an indication that the user has accepted one of the recommendations, if the user has accepted, the schedule is updated; then the ¶0048 discloses selecting ground transportation from the destination airport to the selected hotel; displaying a map showing the destination airport and selected hotel; the user then selecting one of the several different types of transportation (car ¶0049, public transport ¶0050, private transportation ¶0051), this the reservation for the moving body is after the facility (hotel) is accepted).  Joes does not explicitly disclose processing unit that performs processing of making a reservation for the moving body in a case where the request for the reservation for the facility is accepted. Bijor discloses this limitation/concept: (Bijor ¶0027 disclosing the service arrangement system facilitating the user participation in events in conjunction with arranging transport services; the event information including a musical concert, pop-up store event, hotel reservation, restaurant reservation, etc. (facility to be visited using the moving body…¶0015 and ¶0016 discloses the system also being able to arrange for the events in conjunction with the transportation service corresponding to the event location (travel parameters)); ¶0047 disclosing the facilitation service (processing unit) receiving the acceptance  from the user and associating the information about the event that the user has accepted/ordered; further ¶0054 discloses updating the event portal of the provider indicating the users that have accepted the event, and whether the user requests a transport service; the system may issue a notification to request the transport service within a timeframe of the event; or the app may automatically make the request for the specified service with the travel parameter (event), (¶0076); ¶0015 and ¶0016 discloses the system also being able to arrange for the events in conjunction with the transportation service corresponding to the event location (travel parameters))). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include a processing unit that performs processing of making a reservation for the moving body in a case where the request for the reservation for the facility is accepted as taught by Bijor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in order to arrange for the events in conjunction with the transportation service corresponding to the event location (see ¶0027 of Bijor).

Claims 14, 15, and 16 – 
Claim 14 is directed to an apparatus, and claims 15 and 16 are directed to a non-transitory computer readable medium. Claims 14-16 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards an apparatus. Claims 14, 15, and 16 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claims 15 and 16 recite: 
(Claims 15 and 16) A non-transitory computer readable medium storing a program causing a computer to realize: (Jones Fig. 1 and ¶0035 disclosing a computer having a central processing unit, memory containing a presentation program)

Claim 8: The reservation processing apparatus according to claim 1, wherein the processing unit performs processing of restricting the reservation for the moving body until the request for the reservation for the facility is accepted. (Jones ¶0047 disclosing recommending hotels (facilities) to the user, and the system receiving an indication that the user has accepted one of the recommendations, if the user has accepted, the schedule is updated; then the ¶0048 discloses selecting ground transportation from the destination airport to the selected hotel; displaying a map showing the destination airport and selected hotel; the user then selecting one of the several different types of transportation (car ¶0049, public transport ¶0050, private transportation ¶0051), this the reservation for the moving body is restricted until after the facility (hotel) is accepted)

Claim 12: The reservation processing apparatus according to claim 1, wherein the moving body specification unit specifies the moving body which secures predetermined stay time in any of the facilities. (Jones ¶0040 and Fig. 2A disclosing the system receiving travel parameters such as the departure and return dates for the transportation subsystem, if the dates are different the system determines that an overnight stay (predetermined stay time) is necessary and invoke the hotel subsystem) 

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977) further in view of Duschl (2017/0228667).

Claim 2: The reservation processing apparatus according to claim 1, wherein the moving body specification unit specifies a plurality of movement methods including usage of the moving body in order to move from a departure place to a destination place,  (Jones ¶0041 and ¶0042 disclosing transportation subsystems for selecting the transportation including modes of ground transport and air transport)
Jones in view of Bijor discloses the moving body specification unit specifying a plurality of movement methods including usage of the moving body in order to move from a departure place to a destination place, but does not explicitly disclose that the facility specification unit specifies the facility corresponding to a transition spot between two movement methods among the plurality of movement methods. Duschl discloses this limitation/concept:
and wherein the facility specification unit specifies the facility corresponding to a transition spot between two movement methods among the plurality of movement methods. (Duschl ¶0016 disclosing displaying flight information for connecting flights to the user, and determining that there is a delay in the connecting flight (indicates a “transition); ¶0017 disclosing if there is sufficient time, the system generates recommendations to make reservations at a restaurant or route the passenger to a store of interest; ¶0011 disclosing determining the passenger has a 2 hr. layover and recommending dinner reservations at a restaurant in the terminal near the user’s arrival gate (transition spot); may also be hotels (¶0027); while the citation is directed to flights and airline terminals, the system may give suggestions for train terminals, ferry terminals, etc. (¶0010))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include the facility specification unit specifies the facility corresponding to a transition spot between two movement methods among the plurality of movement methods as taught by Duschl. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to alleviate the impact on the travel schedule (see ¶0010 of Duschl).

Claim 3: The reservation processing apparatus according to claim 2, 
wherein the facility specification unit suggests a plurality of facilities corresponding to the transition spot, and specifies one facility selected from the plurality of facilities. 
Jones in view of Bijor discloses the facility specification unit that specifies a facility to be visited, but does not explicitly disclose that the facility specification unit suggests a plurality of facilities corresponding to the transition spot, and specifies one facility selected from the plurality of facilities. Duschl discloses this limitation/concept: (Duschl ¶0016 disclosing displaying flight information for connecting flights to the user, and determining that there is a delay in the connecting flight (indicates a “transition); ¶0017 disclosing if there is sufficient time, the system generates recommendations to make reservations at a restaurant or route the passenger to a store of interest; ¶0011 disclosing determining the passenger has a 2 hr. layover and recommending dinner reservations at a restaurant in the terminal near the user’s arrival gate (transition spot); may also be hotels (¶0027); while the citation is directed to flights and airline terminals, the system may give suggestions for train terminals, ferry terminals, etc. (¶0010)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include that the facility specification unit suggests a plurality of facilities corresponding to the transition spot, and specifies one facility selected from the plurality of facilities as taught by Duschl. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to alleviate the impact on the travel schedule (see ¶0010 of Duschl).

Claim 4: The reservation processing apparatus according to claim 3, 
wherein the facility specification unit suggests the plurality of facilities in a geographical range, which is predetermined from the transition spot, or in a time range. 
Jones in view of Bijor discloses the facility specification unit that specifies a facility to be visited, but does not explicitly disclose that the facility specification unit suggests the plurality of facilities in a geographical range, which is predetermined from the transition spot, or in a time range. Duschl discloses this limitation/concept: (Duschl ¶0011 disclosing determining the passenger has a 2 hr. layover and recommending dinner reservations at a restaurant in the terminal near the user’s arrival gate (transition spot); ¶0027 discloses the connecting flight delayed and the passenger being unable to make the second potion of their flight; the system generating recommendations for nearby hotels; ¶0031 disclosing a 2 hr. layover and updating the proposal including a reservation at a restaurant near the gate assigned to the passenger’s connecting flight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include that the facility specification unit suggests the plurality of facilities in a geographical range, which is predetermined from the transition spot, or in a time range as taught by Duschl. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to alleviate the impact on the travel schedule (see ¶0010 of Duschl).

Claim 5: The reservation processing apparatus according to claim 3, 
wherein the facility specification unit suggests the plurality of facilities in an aspect according to a length of spare time at the transition spot. 
Jones in view of Bijor discloses the facility specification unit that specifies a facility to be visited, but does not explicitly disclose that the facility specification unit suggests the plurality of facilities in an aspect according to a length of spare time at the transition spot. Duschl discloses this limitation/concept: (Duschl ¶0017 disclosing if there is sufficient time, the system generates recommendations to make reservations at a restaurant or route the passenger to a store of interest; when the connection times are tight, the system may move the passenger’s ahead of others in the queue of requests; ¶0031 disclosing the system determining if there is sufficient time in the itinerary, and determining a 2 hr. layover, updating the proposal including a reservation at a restaurant near the gate assigned to the passenger’s connecting flight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include that the facility specification unit suggests the plurality of facilities in an aspect according to a length of spare time at the transition spot as taught by Duschl. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to alleviate the impact on the travel schedule (see ¶0010 of Duschl).

Claim 6: The reservation processing apparatus according to claim 5, 
wherein the facility specification unit suggests more facilities as the plurality of facilities as the spare time at the transition spot increases. 
Jones in view of Bijor discloses the facility specification unit that specifies a facility to be visited, but does not explicitly disclose that the facility specification unit suggests more facilities as the plurality of facilities as the spare time at the transition spot increases. Duschl discloses this limitation/concept: (Duschl ¶0011 discloses determining that the passenger’s layover is 2 hrs. and recommending dinner reservations at a restaurant in the terminal near the arrival gate transition spot); ¶0027 disclosing the delay being until the next day and suggesting/proposing nearby hotels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include that the facility specification unit suggests more facilities as the plurality of facilities as the spare time at the transition spot increases as taught by Duschl. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to alleviate the impact on the travel schedule (see ¶0010 of Duschl).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977) further in view of Duschl (2017/0228667) further in view of Arguello (2018/0012152).

Claim 7: The reservation processing apparatus according to claim 5, 
wherein the facility specification unit suggests the plurality of facilities in a case where the spare time at the transition spot is equal to or longer than a threshold. 
Jones discloses suggesting facilities in a case where the spare time at the transition spot is overnight, but does not explicitly disclose that the facility specification unit suggests the plurality of facilities in a case where the spare time at the transition spot is equal to or longer than a threshold. Arguello discloses this limitation/concept: (Arguello ¶0026 disclosing providing lodging to a passenger if the delayed period (spare time) exceeds a threshold hold, such as an overnight delay; see also ¶0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor further in view of Duschl to include the facility specification unit suggests the plurality of facilities in a case where the spare time at the transition spot is equal to or longer than a threshold as taught by Arguello. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor further in view of Duschl in order to provide alternate accommodations for an impacted user (see Abstract of Arguello).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977) further in view of Altus (2019/0026658).

Claim 9: The reservation processing apparatus according to claim 8, 
wherein the processing unit performs the processing of restricting the reservation according to a policy in a case where the reservation for the moving body is cancelled. 
Jones discloses the reserving a vehicle for use of transporting the user, but does not explicitly disclose that the processing unit performs the processing of restricting the reservation according to a policy in a case where the reservation for the moving body is cancelled. Altus discloses this limitation/concept: (Altus ¶0006 disclosing the user being provided with an option to cancel or modify the reservation at the destination location and if the distance between the origination location and destination location is within a pre-established drivable distance, the reservation can be modified to a one-way vehicle rental (policy); the reservation at the destination location is effectively canceled and substitute vehicle is reserved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include the processing unit performs the processing of restricting the reservation according to a policy in a case where the reservation for the moving body is cancelled as taught by Altus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to proactively responding to travel disruption and interruption (see ¶0002 of Altus).

Claim 11: The reservation processing apparatus according to claim 9, 
wherein, as the processing of restricting the reservation, the processing unit performs processing of not making the reservation for the moving body in a case where the reservation for the moving body is cancelled and a cancellation charge is generated. 
Jones discloses the reserving a vehicle for use of transporting the user, but does not explicitly disclose as the processing of restricting the reservation, the processing unit performs processing of not making the reservation for the moving body in a case where the reservation for the moving body is cancelled and a cancellation charge is generated. Altus discloses this limitation/concept: (Altus ¶0054 disclosing the distance not being a drivable distance, or the user not accepting the one-way booking option, and the reservation being canceled entirely; Fig. 12 displaying the option to cancel the reservation of the moving body, and a notation informing the user that the change (i.e. cancellation) is subject to an additional charge (cancellation charge)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include as the processing of restricting the reservation, the processing unit performs processing of not making the reservation for the moving body in a case where the reservation for the moving body is cancelled and a cancellation charge is generated as taught by Altus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to proactively responding to travel disruption and interruption (see ¶0002 of Altus).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977) further in view of Altus (2019/0026658) further in view of Nakanishi (2020/0065721).


Claim 10: The reservation processing apparatus according to claim 9, 
wherein, as the processing of restricting the reservation, the processing unit performs processing of making the reservation for the moving body only in a case where the reservation for the moving body is cancelled and a cancellation charge is not generated. 
Jones discloses the reserving a vehicle for use of transporting the user, but does not explicitly disclose as the processing of restricting the reservation, the processing unit performs processing of making the reservation for the moving body only in a case where the reservation for the moving body is cancelled and a cancellation charge is not generated. Nakanishi discloses this limitation/concept: (Nakanishi ¶0036 disclosing  sending an incentive along with a cancellation appeal for a user who cancels their reservation for the vehicle when a first passenger needs to board, but is unable to due to the capacity of the vehicle; in this case the reservation is not canceled, but the second user may cancel and be offered an incentive for cancelling; ¶0037 further disclosing preferential boarding on another vehicle may be arranged for the passenger who received a cancellation by the driver (making the reservation for the moving body on another vehicle when the first driver canceled)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor further un view of Altus to include as the processing of restricting the reservation, the processing unit performs processing of making the reservation for the moving body only in a case where the reservation for the moving body is cancelled and a cancellation charge is not generated as taught by Altus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor further in view of Altus in order to allow a user to cancel without penalty and deter a driver from canceling (see ¶0006 and 0036 of Nakanishi).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2007/0011034) in view of Bijor (2017/0351977) further in view of Miller (2015/0032768).

Claim 13: The reservation processing apparatus according to claim 12, 
wherein the facility specification unit suggests a plurality of facilities according to the stay time in each facility after the moving body is specified by the moving body specification unit, and specifies one facility selected from the plurality of facilities. 
Jones discloses the facility specification unit suggesting a plurality of facilities after the moving body is specified, according to the duration of the visit (Jones ¶0039 disclosing the system receiving travel parameters such as the required arrival date and time, duration of the visit, or required return time or date; ¶0040 disclosing the system determining an overnight stay is necessary and invoking the hotel subsystem; ¶0040 and Fig. 2A also discloses that the air transportation is specified, and then it is decided based on the departure and return dates for the transportation, that a hotel is necessary due to an overnight stay). Jones does not explicitly disclose that the facility specification unit suggests a plurality of facilities according to the stay time in each facility, and specifying one facility selected from the plurality of facilities. Miller discloses this limitation/concept: ((Miller ¶0065 and Fig. 4A disclosing  the travel parameters being for the dates 1/1/2014-1/7/2014 and returning results for several hotels; ¶0073 also disclosing the travel plans for specified dates and retuning flights as well as accommodation that satisfy the desired travel plans; ¶0009 discloses the travel query is generated to ensure all returned travel items (e.g. relevant flight, hotel, etc.) are compatible with one another (e.g. the times and dates correspond); the user submits the queries for selecting one or more of the travel items (specifying one facility from the plurality of facilities)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Bijor to include the facility specification unit suggests a plurality of facilities according to the stay time in each facility after the moving body is specified by the moving body specification unit, and specifies one facility selected from the plurality of facilities as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jones in view of Bijor in order to ensure that all retuned items (flights, hotel, etc.) are compatible with one another (e.g. that the dates and times correspond) (see ¶0009 of Miller).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628